                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. S:19-CR-450-D


UNITED STATES OF AMERICA                     )
                                             )
                v.                           )              ORDER
                                             )
CEDRIC TYLER ARMSTRONG,                      )
                                             )
                            Defendant.       )


       On August S, 2021, the court held a hearing on defendant's motion to suppress. At the end

of the hearing the court stated its findings of fact and conclusions of law. As discussed in open

court and incorporated by reference, the court DENIES defendant's motion to suppress [D.E. 47].

At the hearing, the court also DENIED as moot defendant's prose motion to extend time [D.E. 27].

Defendant WITHDREW his three other pro se motions [D.E. 93, 94, 95]. Finally,. the court

DENIED as meritless defendant's motion to reopen pretrial motions deadline [D.E. 104].

       SO ORDERED. This J__ day of August 2021.




                                                      ~SC.DEVERID
                                                      United States District Judge




          Case 5:19-cr-00450-D Document 107 Filed 08/05/21 Page 1 of 1
